                                                                                    FlL^Ti
                                                                            U.S. DISTRICT COURT
                       IN THE UNITED STATES DISTRICT COURT                     AUT;U:-.TA OlV.
                                                                           20I9SEPI3 PH2:3l»
                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                   AUGUSTA DIVISION                       CLERKA
                                                                               SO. U : O i .   'V

OBATALA BLOUNT,

               Plaintiff,

       V.                                                 CV 119-092


DOCTOR WAYNE DARRELL WELLS;
JONE CIMS; DOCTOR MULLOY;
SUPERIOR COURT JUDGE CHARLES
P. ROSE,JR; DOCTOR BURKS;
TERRANCE KILPATRICK;
KELVIN SPRAYBERRY; ALISHA
HAMMOCK EVANS;
CINDY L. SMITH; JAMES D. SMITH;
SHARON LEWIS; ANDREW N. YOUNG;
and KATHY SMITH,

               Defendants.



                                           ORDER



        After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which objections have been filed, (doc. nos. 18,

21). The Magistrate Judge recommended dismissing the case without prejudice as a sanction

for Plaintiff providing dishonest information about his filing history. CSee doc. no. 16, pp. 1-

5.) The Magistrate Judge also explained the case is subject to dismissal because Plaintiff

improperly joined unrelated claims and Defendants, and recommended denying an unsigned

motion for a protective order that was captioned for defendants other than those in this case.

(See id. at 5-7.)
       Although Plaintiff"objects unequivocally to every portion of the 7-16-19 Report and

Recommendation," he does not deny or dispute in his first set of objections that he failed to

disclose the cases identified by the Magistrate Judge. (Doc. no. 18, p. 1.) In his second set

of objections. Plaintiff states he reviewed his trust account statement and cannot find the two

cases identified by Magistrate Judge, but he also discloses a third case he filed in the

Northern District but did not disclose on his complaint form, Blount v. Towns. 2:12-cv-

00197 (N.D. Ga. Aug. 16, 2012). That Plaintiff did not find the cases listed on his trust

account does not refute the Magistrate Judge's findings because as the attached docket sheets

for each case show. Plaintiffs cases were dismissed prior to assessment of a filing fee. The

complaint form requires disclosure of filed cases, not only cases in which filing fees were

assessed. (See doc. no. 9, p. 19.) Thus, Plaintiffs case is due to be dismissed as a sanction

for his dishonesty.

       Although the Magistrate Judge recommended dismissal based on Plaintiffs

dishonesty about his prior fling history,(doc. no. 16, p. 7), the Report and Recommendation
also explained, "Claims based on separate events must be filed in separate cases. . . .

Plaintiff may not bring unrelated claims in a single lawsuit about medical care he received at

separate locations, from separate medical providers, and at different times." (Id. at 6.) In

his first set of objections. Plaintiff asks that all Defendants be dropped from the case except

Dr. Wells at Augusta State Medical Prison, but he then asks the Court to subpoena records

from Tattnall Superior Court that cover "the same issues in this complaint, that will bring a

quicker verdict at trial." (Doc. no. 18, p. 2.) In his second set of objections. Plaintiff argues

against dismissal by pointing to Fed. R. Civ. P. 21 and its language that "[mjisjoinder of
parties is not a ground for dismissing an action." (Doc. no. 21, p. 1.) Thus, it appears

Plaintiff recognizes he cannot proceed with all his claims in a single case.

         The Court is aware it has discretion to sua sponte dismiss unrelated claims against

unrelated defendants rather than dismiss a case in its entirety. See Daker v. Head, 730 F.

App'x 765, 768 (11th Cir. 2018) (per curiam). While the Court adopts the Magistrate

Judge's analysis that Plaintiff has improperly attempted to join unrelated claims and

Defendants, the Court will not adopt improper joinder as an alternative basis for dismissal of

the above-captioned case. The basis for dismissing the case is Plaintiffs dishonesty.

Dismissal without prejudice will not prohibit Plaintiff from pursuing federal claims about

medical care he received in Tattnall County by filing a new case in the Statesboro Division

of this Court, and if he so chooses, refiling a new case in the Augusta Division against Dr.

Wells.


         Along with his objections. Plaintiff re-urges a motion for appointment of counsel, a

request the Magistrate Judge previously denied. (See doc. no. 15.) In denying the prior

request, the Magistrate Judge pointed out that despite an assertion of unspecified mental

health issues. Plaintiff was able to submit factually-detailed pleadings reviewing over three

years of medical diagnoses and treatment, thus demonstrating an ability to present his claims

to the Court without an attorney. (Id. at 4.) That ability is again demonstrated by Plaintiffs

objections and renewed motion for appointed counsel.

         Moreover, because of Plaintiffs dishonesty about his filing history, the case is due to

be dismissed, eliminating any concerns about discovery and the presentation of evidence.

Then, as now. Plaintiff fails to show exceptional circumstances exist to justify appointment
of counsel. Steele v. Shah. 87 F.3d 1266, 1271 (11th Cir. 1996). Accordingly, the Court

DENIES the renewed motion for appointment of counsel. (Doc. no. 19.)

      In sum, the Court OVERRULES all of Plaintiffs objections, ADOPTS the Report

and Recommendation of the Magistrate Judge as modified herein, as its opinion,

DISMISSES this case without prejudice as a sanction for Plaintiffs abuse of the judicial

process, DENIES the motions for a protective order and appointment of counsel (doc. nos.

14, 19), and CLOSES this civil action. If Plaintiff intends to pursue any of the claims raised

in this lawsuit, he must file separate lawsuits in the appropriate venue(s) for each of his

unrelated claims.


       SO ORDERED this[              lay of September, 2019, at Augusta, Georgia.


                                           J. RANDM.HALL,CHIEF JUDGE
                                           UNITED^TATES DISTRICT COURT
                                                    sRN DISTRICT OF GEORGIA
